Richardson, C. J.,
delivered the opinion of the court. It is made a question in this case, whether Davis could, with the assent of the town, resign the office of collector, so that another could be legally chosen. Whenever a collector dies, absconds, or becomes non compos mentis, the statute gives the town authority to elect anew one. 1 Laws, 456.
But these are not. the only instances in which a new collector may be elected. If a collector becomes incapable Of discharging the duties of his offiee, by reason of any bodily infirmity, or if he commit a crime, and is sent to the State’s prison, in these cases he may be removed, and another appointed. Comyn's Digest, “ Franchises,” F 31 ; 1 Burrows, 537 ; 11 Coke, 99 ; 2 D. & E. 772, The King vs. Heaven ; Angell on -Corporations, 248 — 254.
And every corporation has an incidental power of accepting the resignation of its officers. Comyn’s Digest, “ Franchises,” F 30; Angell on Corporations, 255; 2 Salkeld, 433, The King vs. The Mayor of Rippon: 2 Roll’s Abr. 456.
A resignation may be either express or implied. Thus, *211if a town officer removes from a town, it is an implied resignation.
So an acceptance of the resignation may be either express or implied : and the election of a new officer, and thus treating the office as vacant, is an implied acceptance of the resignation. Angelí on Corporations, 255,
There seems, then, to be no doubt, that the defendant was duly elected collector.
The next question is, whether the defendant showed an authority to make a distress in this case.
In order to give a right to distrain in a case of this kind, it has generally been understood that it must appear that a tax was legally granted : that the selectmen who assessed it were in office under color, at least, of an election : that the person taxed was liable by law to be taxed: that the collector was duly chosen and sworn, and that he had a proper warrant.
. When all this is shown, the warrant will protect the collector, and he is not answerable for any irregularity in the doings of the selectmen. 4 N. H. R. 480 — 481 ; 12 John. 257, Smith vs. Shaw; 4 Cowen, 556 ; 10 Mass. R. 119; 13 do. 288 ; 2 Greenleaf. 377 ; 3 Cranch, 331 ; 17 Mass. Rep. 53.
But it is said to be enough to justify a collector, in making a distress for taxes, to show that he is a legal collector, and has a warrant.
Let us see how this is.
The general rule is stated, 10 Coke, 76, in the case of the Marshalsea. When a court has jurisdiction of the cause, but! proceeds erroneously, then neither the party who sues, nor the officer who executes, the process of the court, is liable to an action. But when the court has no jurisdiction of the cause, then the whole proceeding is coram non judice, and actions will lie against the party and the officer.
To make, however, the process of one who has not.a general, but a particular jurisdiction, a justification for him *212who executes it, it must appear that he who issued the process had jurisdiction in the particular case in which the process issued.
This rale was applied m the case of Nichols vs. Walker and Carter. Croke Charles, 394. This was an action of trespass for entering the plaintiff ⅛ house, and taking away his goods. Carter was a church-warden, and Walker an overseer of the poor of the parish of Hatfield ; and they attempted to justify what had been done, under a warrant from three justices of the peace, requiring them to collect a poor rate which had been assessed upon the plaintiff. It turned out in evidence, that the plaintiff was not liable to be taxed. It was contended, that as the defendants acted under a warrant from the justices, they were excused. But it was decided, that the rate not being legally assessed upon the plaintiff, the warrant could not justify the defendants. The court said — “It is not like the case where an officer ‘makes an arrest by warrant out of the King’s court, which,
! if it be error, the officer must not contradict, because the 1 court hath general jurisdiction ; but here the justices of •' the peace have but a particular jurisdiction to make war- ‘ rants to levy rates well assessed.”
In Harrison vs. Bulwicke and a., 1 H. Blackstone, 68, the action was trespass for taking goods, brought against the commissioners and collectors of the land tax, for collecting a tax upon a house. It turned out that the house was not liable to the land tax, and judgment was rendered against the defendants.
The same rule is recognized 4 D. & E. 2 and 4; 8 D. & E. 468 and 424; 5 East 445 ; Hardres 480 ; 2 Wilson 384; 7 Bingham 312; 3 B. & A. 330 ; 11 East 167 ; 4 Taunton 635.
Indeed, that by the common law, in order to justify a collector in the collection of a tax by distress, there must appear to have been a legal tax. to winch the party taxed was liable, is too clear to admit a doubt.
*213In England, the law is now altered by the statute oí the 24 Geo. II. chap. 44; and officers acting under, and in obedience to, a warrant, are, under certain circumstances, protected by the warrant. 2 Starkie's Ev. 810; 5 East, 445 and 233 ; 7 D. & E. 270 ; 1 Tidd’s Practice. 74. Butter’s N. P. 24; 2 M. & S. 259 : 3 Espin. N. P. C. 96; 6 B. & C. 232; 3 C. & P. 586. But the statute oí the 24 George II. was never adopted in this State.
In New-York, there seems to have been some diversity of opinion how far a collector of taxes is protected by his warrant. 1 Caines’ R. 92, Henderson vs. Brown; 12 Johnson, 267 ; 3 Cowen, 206; 4 do. 556 ; 7 Cowen, 269. But in Suydam vs. Keys, 13 Johnson, 444, the case was trover against a collector of taxes for goods seized by him, as a distress for the taxes; and it was decided, that the pro) erty of the plaintiff' not being liable to taxation, the codectoi was liable.
In Massachusetts, when the tax has not been legal, 1 lie action has been in general brought against the assessors. 4 Mass. R. 570, Thaxter vs. Jones; 11 do. 477, Welles vs. Battelle; 12 do. 575 ; 7 do. 236 ; 13 do, 272 and 493; 5 do. 547; 4 do. 305; 5 do. 380; 16 do. 204 and 213; 3 Mass. R. 429 ; 1 Pick. 140, 248 and 482 ; 2 do. 392 and 403 ; 4 do. 399.
In some cases, an opinion has been intimated, that if a collector has a regular warrant, he is protected by it, 13 Mass. R. 288, in Sanford vs. Nichols ; and 282, in Stetson vs. Kempton ; 3 Mass. R. 427, in Martin vs. Mansfield.
But no case has been found, where it was decided thal a collector is protected by his warrant in all cases.
In Ruggles vs. Kimball, 12 Mass. R. 337 ; and in the A. N. F. Company vs. Weed, 17 do. 53, thé action was trespass against the collector for taking goods ag a distress for taxes which the plaintiffs supposed they were not liable to pay. But the question we are now considering was not decided, the causes going off’ on other grounds.
*214By the statute of 1823, chap. 138, assessors in Massachusetts are made -responsible only for their own fidelity and integrity, and towns are made responsible for illegal taxes assessed and collected by their order. 5 Pickering -452. And it. certainly merits the consideration of the legislature of this State, whether some change in the law on this subject is not expedient and necessary.
But it is our duty to administer the law as we find it, and not make law.
And we are of opinion in this case, that as the defendant did not show a tax duly voted by the town, he failed in an essential particular, and for this cause the verdict must be set aside. *
If, as the plaintiff offered to show, a tax to be paid in labor was granted in March, 1831, and changed in March, 1832, after the plaintiff removed from the town, to a tax to be paid in money, it will deserve very careful consideration whether the proceedings of the defendant were legal.
Every pers@n is to pay his taxes in the town where he resides on the first day of April during that year. 1 Laws, 553 ; 1 Pick. 140, Nason vs. Whitney.
No person who removes from a town before the first day of April, in any year, can be legally taxed to any tax voted to be raised after that day. 5 Pickering 501 and 323 ; 8 do. 383.
It is, therefore, very obvious that it is by no means clear that the town could, by vote passed after the plaintiff had ceased to be liable to taxation in the town, change a tax which he was liable to pay in labor into a tax payable in money.

Verdict set aside, and a new trial granted.